Citation Nr: 0301530	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  01-09 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


REMAND

The veteran had active duty from March 1955 to August 1956.

This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The record reflects that on November 13, 2001, the RO 
received the veteran's substantive appeal.  On this 
document, the veteran indicated that he did not desire to 
appear before a Board hearing.  However, in a 
contemporaneously received statement in support of claim, 
the appellant indicated that he desired to appear before a 
hearing officer at the RO.

The record also indicates that the appellant reported on his 
original claim that he received in-service treatment for 
hearing loss at the U.S. Air Force hospital at "Castle Air 
Force Base" in "1955."  The appellant's available service 
medical records do not reflect such treatment.  It is not 
clear whether the claimant was alleging in-patient or only 
outpatient care at a hospital at "Castle Air Force Base."  
Under the law, VA must make reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Whenever VA is unable to obtain the records, VA shall notify 
the claimant that it is unable to obtain the said records, 
and shall further briefly explain the efforts made to obtain 
those records; and describe any further action to be taken 
with respect to the claim.  With regard to attempts to 
obtain records from a Federal department or agency, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C. A. § 5103A 
(West 1991 & Supp. 2001).  In this matter, the RO needs to 
clarify whether the claimant believes he received in-patient 
or outpatient treatment at a service department facility.  
If the former, the approximate dates of such treatment 
within three months should be identified and a separate 
request should be submitted to the service department to 
obtain such records.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran 
and his representative and ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorder at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
In particular, the RO should request 
that the veteran report any and all 
inpatient and outpatient VA or private 
medical care.  The RO should then obtain 
these records and associate them with 
the claims folder.  

2.  The RO should contact the veteran 
and request that he specify whether the 
care at the hospital at "Castle Air 
Force Base" was in-patient or 
outpatient.  If the former, the veteran 
should be requested to report the 
approximate dates of such treatment 
within a three month span if at all 
possible.  The veteran is advised that 
it is vital that he try his best to 
identify the location and dates of such 
treatment accurately because without 
such accurate information, a successful 
search for such treatment records may be 
impossible. The RO should then take 
appropriate action, if indicated, to 
submit a further request for specified 
service department records.  The veteran 
should be apprised of the results of any 
such efforts, and the RO must comply 
with the provisions of 38 U.S.C. § 5103A 
as are outlined above.

3.  The RO should schedule a hearing.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 
66 Fed. Reg. 45620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  
Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




